DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3 are currently pending
The 112(b) rejections of Claims 1 and 3 have been withdrawn in view of Applicant’s amendments
Objection to the title of the invention has been withdrawn in view of Applicant’s amendment
Objection to the Abstract has been withdrawn in view of Applicant’s amendment

Response to Arguments	
Applicant's arguments filed on November 23, 2022 regarding the 112(a) rejection of Claims 1-3 have been fully considered but they are not persuasive. Applicant submits that the Patent Office’s position is that one of ordinary skill in the art is not able to practice the presently claimed subject matter, which the Applicant describes the subject matter of the 112(a) rejection as “each of the porous particles having a plurality of voids, wherein at least two voids of the plurality of voids each has a percentage of void area with respect to an area occupied by each of the particles in a cross-sectional view thereof of at least 1%, and at least one void of the plurality of voids connects an interior of each of the particles to a surface thereof and has an opening.” This is an incorrect summary of the Patent Office’s position and the portion of the claim at issue. As stated in the non-final rejection, the 112(a) rejection is regarding the lack of detail regarding the significance of “a void opening diameter of at least 100 nm,” and insufficient details regarding how a person of ordinary skill in the art would intentionally obtain a void opening diameter of at least 100 nm for a porous particle.
Applicant submits that one of ordinary skill in the art is able to practice the presently claimed subject matter without undue experimentation, and states that practitioners in the art are well aware of general methods for forming porosity in a particle. Examiner does not dispute general methods for forming porosity in a particle are established in the art. However, at the time of filing for the present invention, the state of the art was limited in its ability to possess and/or disclose the porous particle’s specific void opening diameter as an attribute of the particle that was created with intention. 
To further Applicant’s position that practitioners in the art are well aware of general methods for forming porosity in a particle, Applicant submitted eight foreign references that relate to the method of producing porous particles. Examiner has reviewed the references, and has the following remarks regarding the degree that the furnished reference(s) disclose details relevant to the 112(a) enablement rejection (the porous particle’s specific void opening diameter as an attribute of the particle that was created with intention):
JP 2019-119661: Discloses transition metal composite hydroxide particles, with a secondary particle comprising a central portion formed by aggregation of plate-shaped or needle-shaped primary particles, with alternating low- and high-density particle layers laminated on the outside of the particle ([0015, 0031]). Although the low- and high-density overall porosity is disclosed ([0071-0072]), the individual pore opening diameter is not addressed.  

JP 2018-104273, 104274, 104275, 104276, 016753, 154143: Discloses secondary particles within the range of 1 um to 15 um. Low- and high-density particle “shell” layers are disclosed, where general methods of varying layer thickness is disclosed, but the pore opening diameters of the layers is not addressed.

JP 2018-022568: Discloses a method for growing seed articles for a positive electrode active material. pore opening diameters of the layers is not addressed. Discloses a secondary particle size range of 0.3-3.0 um, and “by adjusting the size of the primary particles in this manner, appropriate voids are obtained between the primary particles” ([0101]). No additional detail regarding the voids is disclosed. 

Applicant states two of the factors that must be considered in the enablement analysis are the state of the prior art and the level of ordinary skill in the art, and believes the Patent Office has not properly weighed these factors in the analysis. Examiner acknowledges the Wands Factors of reference, and confirms their relevancy in consideration and application to the 112(a) rejection of the present. With regard to the state of the prior art, Examiner maintains that even with the above eight additional furnished references, the state of the prior art does not possess and/or disclose the porous particle’s specific void opening diameter as an attribute of the particle created with intention. Due to the art lacking such detail, and the instant specification not providing a working example that establishes a baseline value for addition rate, pH, stirring rate, or reaction time ([0042, 0045]) before they are varied in other examples, there remains an undue amount of experimentation required to understand the necessary conditions to produce a particle with the claimed void opening diameter of the particles. The existence of multiple variables presented by the Applicant, without reference points or measurements, exceeds a reasonable amount of experimentation by a person with ordinary skill in the art.
Applicant concludes that the state of the art and knowledge of practitioners in the art, coupled with the foregoing guidance in the specification regarding adjustments to the process to appropriately adjust the pore size of the pores, one of ordinary skill in the art would not have had to undertake undue experimentation in order to achieve the lithium composite oxide porous particle having the porosity requirements recited in the present claims. Examiner is not persuaded by the references to the state of the art furnished by Applicant, and sustains the position that there remains an undue amount of experimentation required to understand the necessary conditions to produce a particle with the claimed void opening diameter of the particles. Examiner maintains the 112(a) rejection is proper.  
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. Claims 1-3 contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: 
(A)	The breadth of the claims;
(B)	The nature of the invention; 
(C)	The state of the prior art; 
(D)	The level of one of ordinary skill; 
(E)	The level of predictability in the art; 
(F)	The amount of direction provided by the inventor; 
(G)	The existence of working examples; and 
(H)	The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) 
The broadest reasonable interpretation of Claims 1-3 entail a positive electrode active substance layer containing a lithium composite oxide, wherein the lithium composite oxide includes a porous particle. The porous particle possesses specific properties such as quantities of voids, void ratio, opening diameter of at least one void, and a lithium tungstate coating on the particle. The instant specification does not provide direction on how to produce a lithium composite oxide containing a porous particle with all of the claimed characteristics. 
At the time of filing for the present invention, the state of the art was such that a positive electrode active substance layer containing a lithium composite oxide, wherein the lithium composite oxide includes a porous particle, had been known in the art. Additionally, porous particles with more than one void had been observed, and void ratios had been recorded. At the time of filing for the present invention, the state of the art was limited in its ability to possess and/or disclose the porous particle’s void opening diameter as an attribute of the particle that was created with intention. For closest prior art, see Aida et al (WO 2017/073238 A1 wherein US 2019/0036112 A1 is the English equivalent). Accordingly, the Applicant of the instant case would find it necessary in their specification to disclose not only the finding of voids and measuring the void opening diameter, but also disclose the significance of an opening diameter of at least 100 nm, and how a person of ordinary skill in the art would obtain a void opening diameter of the specified size for a porous particle.
Although the instant specification is silent to the purpose of the void opening diameter be a specified value of at least 100 nm, the instant specification does disclose, “in particular, the pore structure of the porous particles can be controlled by adjusting the conditions for producing a metal hydroxide that is a precursor of the lithium composite oxide by a crystallization method” ([0021]). With this statement, Applicant acknowledges there may be more than one variable condition to creating a single void or multiple voids having a diameter of at least 100 nm, but those aforementioned conditions are only further detailed in the experimental example section of the specification, lacking critical detail to understand the invention.
The instant specification discloses a total of 19 examples (14 Examples, 5 Comparative Examples [0039, 0041-0045]) of the porous particle, and represents the experimental results in Tables 1-3 ([0048-0050]). Each Table includes “openings with an opening diameter of at least 100 nm” as a measured property of each example, wherein the particle property is represented with a “present” or “absent” designation. By choosing to represent the data in a binary expression, an “absent” description implies an opening diameter range from 0 nm to 99.99 nm. Similarly, the “present” designation does not enable a person of ordinary skill in the art to know whether the variables in the example were effective at producing a void with an opening diameter just fulfilling the 100 nm or more requirement, or if the diameter is a measurement much greater. The data in the disclosed tables do not offer any information pertinent to understanding how to influence the void opening diameter. Although Table 3 does list the average opening diameter of voids, the data provided is not sufficient to deduce which of the conditions of creating the particle need to be altered. Additionally, none of the descriptions of the examples quantitatively describe the resulting opening diameter(s) achieved.
Regarding the descriptions of the examples, the specification discloses that for two sets of examples (Comparative Example 2 and Examples 2 to 7, as well as Examples 8-14), positive electrode active materials having different porous structures were obtained by changing the porous structure of the precursor particles “by varying the rate of addition of the starting material aqueous solution, the pH, the stirring rate, and the reaction time during production of the precursor particles” ([0042, 0045]). The specification does not provide a working example that establishes a baseline value for addition rate, pH, stirring rate, or reaction time before it is varied in other examples. Without establishing the baseline values, and without disclosing a more specific description of how the condition is “varied,” (e.g. increased or decreased by a certain value, removed, etc.) there is an undue amount of experimentation required to understand the necessary conditions to produce a particle with the claimed void opening diameter of the particles.
Thus, the disclosed examples in the specification do not bear a reasonable correlation to the full scope of the claim. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the invention recited in the claims, and Claims 1-3 are rejected.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY C BOUCHARD whose telephone number is (571)272-2475. The examiner can normally be reached Mon-Fri, 7AM-430PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BETHANY C BOUCHARD/Examiner, Art Unit 1721                                                                                                                                                                                         
/ALLISON BOURKE/Supervisory Patent Examiner, Art Unit 1721